DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim listing filed June 15, 2022 is pending. Claims 1-11, 13-22, 25-28 and 32  are pending and under examination.
Priority
Applicants’ claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/156,284, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Although Application No. 15/156,284 briefly discusses recombinant Fasciola hepatica fatty acid binding protein (Fh15) and the use thereof in docking studies (see the specification of Application No. 15/156,284, p. 19, 1st paragraph and p. 27, 1st paragraph), Application No. 15/156,284, fails to provide adequate support for administering to a mammal an amount of recombinant Fasciola hepatica fatty acid binding protein (Fh15) that specifically binds to a CD14 co-receptor of a TLR4 protein of antigen-presenting cells effective to reduce activation of TLR4 and the inflammatory response in the mammal. Any claims containing new subject matter is only entitled to the actual filing date of the Continuation-In-Part applications; therefore, the effective filing date of the instant claims 1-12 is the filing date of February 20, 2018.
Claim Rejections - 35 USC § 112
Response to Arguments: Applicant’s arguments, see 6, filed June 15, 2022, with respect to the rejection of claims 14-16, 21 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are persuasive. The rejection of claims 14-16, 21 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn. Applicant’s arguments, see 6, filed June 15, 2022, with respect to the rejection of claims 13-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been fully considered and are persuasive. The rejection of claims 13-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection is new, necessitated by amendment.
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites the limitation “the mammal was exposed to bacterial Lipopolysaccharide (LPS) prior to or concurrently with rFh15”. There is no support in the disclosure or priority document providing sufficient written description describing exposing the mammal to LPS concurrently, that is, at the same time, with rFh15. And Applicant has not provided guidance where support for the amendment is found in the disclosure or priority documents.
Claim Rejections - 35 USC § 101
Response to Arguments: Applicant’s arguments, see 7, filed June 15, 2022, with respect to the rejection of claims 22-31 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of claims 22-31 under 35 U.S.C. 101 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection is maintained.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (“Fasciola hepatica Fatty Acid Binding Protein Inflammatory TLR4 Activation and Suppresses the Inflammatory Cytokines Induced by Lipopolysaccharide In Vitro and In Vivo”, J Immunology, 2015, pp. 3924-3936) in view of Ramos-Benítez et al. (“Recombinant variant of Fasciola hepatica fatty acid binding protein impairs the NF-kB activation in response to toll-like receptors agonists”, J Immunology, 2016, (1 Supplement) 189.16).
Regarding present claims 1, 9 and 10, Martin et al. teach administering an amount of Fasciola hepatica Fatty Acid Binding Protein Fh12 to mice (mammal) by intraperitoneal (i.p.) administration without an adjuvant (see the abstract; p. 3925, right col.-1st paragraph). Martin et al. teach the Fh12 binds to the CD14 receptor of the TLR4 protein of macrophages effectively reducing activation of TLR4 and the inflammatory response (see p. 3931, left col.-1st paragraph).
Martin et al. do not teach obtaining purified recombinant Fh15 that specifically binds to a CD14 co-receptor of a TLR4 protein of antigen-presenting cells and administering an amount effective to reduce TLR4 mediated inflammation in the mammal.
Ramos-Benítez et al. teach a strong Th2 immune response is able to suppress the inflammatory type or Th1 response linked to septic shock and some autoimmune diseases. Ramos-Benítez et al. teach a Th2 response during chronic infection is promoted by Fasciola hepatica by producing anti-inflammatory cytokines. Ramos-Benítez et al. teach Fh12 impairs the inflammatory cytokine storm. The claimed Fh15 is taught to be immunologically similar by Ramos-Benítez et al. Ramos-Benítez et al. teach optimizing expression in E.coli of Fh15 and analyzing the protein with western blot to confirm that immunological activity of the protein. And the artisan of ordinary skill would obviously interpret the steps of expressing the protein and analyzing the protein to include a step of purifying the protein from the expression system before analysis. Therefore, the teaching of analyzing the protein by western blot analysis constitutes obtaining purified recombinant Fh15. Ramos-Benítez et al. further teach the recombinant Fh15 is able to block the NF- activation induced by specific TLR ligands, ligands 2, 4, 5 and 8, up to 95% and shows similar capacity as Fh12. Ramos-Benítez et al. suggest Fh15 has the potential to exhibit an inflammatory cytokine suppression effect and has a broad spectrum of action. See pages 1-2 of the abstract. 
At the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer an amount of the purified recombinant Fh15 taught by Ramos-Benítez et al. effective to reduce TLR4 mediated inflammation. NF-kB activation is induced by the TLR-4 ligand as evidenced by Liu et al. (NF-kB signaling in inflammation”, Signal Transduction and Targeted Therapy (2017)). Fh15 is taught to suppress the NF- activation. Therefore, the artisan would have been motivated administering Fh15 to suppress activation of NF- in TLR ligands includingTLR4. There would be a reasonable expectation of success because the Fh12 reduces TLR4 mediated inflammation like Fh12 and Fh15 and Fh12 are immunologically similar in suppressing TLR induced inflammation as taught by Ramos-Benítez et al. 
Regarding present claim 2, Martin et al. teach Fh12 blocks the interaction between LPS and TLR4 (see e.g., Figure 8B; p. 3929, right col.-1st paragraph; p. 3930, right col.-1st paragraph). Martin et al. do not teach purified recombinant Fh15 that is taught by Ramos-Benítez et al. as discussed above. Ramos-Benítez et al. teach the recombinant Fh15 is immunologically similar to Fh12. At the time of the effective filing date, it would have been obvious to one of ordinary skill in the art to substitute recombinant Fh15 of Ramos-Benítez et al. for Fh12 of Martin et al. to arrive at the presently claimed invention. The artisan would have been motivated to do so with a reasonable expectation of success because Fh15 is immunologically similar to Fh12 as taught by Ramos-Benítez et al. Furthermore, it has been held that when the claimed and prior art products are identical and substantially identical in structure of composition, or produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. The obvious substitution of Fh15 for Fh12 results in administering the same compound, identical in structure as claimed and thus, the function of reducing TLR4 mediated inflammation by blocking the interaction between TLR4 and LPS must necessarily be present absent evidence to the contrary.
Regarding present claims 2- 4, Martin et al. teach Fh12 blocks the interactions between TlR4 and LPS. See pages 3929-3930, §Fh12 alters the expression of various TLR4 pathway components. Martin et al. further teach Fh12 down regulates the expression of inflammatory cytokines including INF, TNF IL-1B, IL-6 and IL-12. See Figures 1-3. At the time of the effective filing date of the claimed invention the claims would have been obvious to the artisan of ordinary skill. The artisan would have been motivated to substitute Fh15 for Fh12 because Fh15 is immunologically similar to Fh12, is able to block the NF- activation induced by specific TLR ligands, ligands 2, 4, 5 and 8, up to 95% and shows similar capacity as Fh12 as taught by Ramos-Benítez et al. There would have been a reasonable expectation of success because  Fh15 is immunologically similar to Fh12 and sine Fh12 blocks TLR4 and LPS interaction and downregulates the expression of inflammatory cytokines, the artisan would reasonably expect Fh15 to function similarly because of the immunological similarity between the two proteins. 
Furthermore, it has been held that when the claimed and prior art products are identical and substantially identical in structure of composition, or produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. The obvious substitution of Fh15 for Fh12 would result in administering the same compound, identical in structure as claimed and thus, the function of reducing TLR4 mediated inflammation by down-regulating the expression of an inflammatory cytokine and blocking interactions between TLR4 and LPS must necessarily be present.
Regarding present claims 5 and 6, it has been held that when the claimed and prior art products are identical and substantially identical in structure of composition, or produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. The obvious substitution of Fh15 for Fh12 would result in administering the same compound, identical in structure as claimed and thus, the function of reducing TLR4 mediated inflammation by preventing macrophage migration from peritoneal cavity.
Regarding present claim 7, it has been held that when the claimed and prior art products are identical and substantially identical in structure of composition, or produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. The obvious substitution of Fh15 for Fh12 would result in administering the same compound, identical in structure as claimed and thus, the function of achieving the reduction of TLR4 mediated inflammation by down regulating CD38 in spleen macrophage when said Fh15 is administered. Furthermore, the limitation of claim 7 simply expresses the intended result of the positively recited process step of administering Fh15. See MPEP §2111.04.
Regarding present claim 8, with respect to the limitation “wherein the administration of said Fh15 prevents TLR4-induced septic shock on said mammal”, a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’". See MPEP §2111.04. In the instant case, the obvious substitution of Fh15 for Fh12 would result in administering Fh15 and thus, the administration would reasonably be expected to prevent TLR4-induced septic shock in the mammal receiving Fh15.
Regarding present claim 11, Martin et al. teach the mice were exposed to LPS prior to the administration of the FABP. See page 3925, §Septic Shock. 
Regarding present claim 12, with respect to the limitation “wherein the administering of recombinant Fasciola hepatica fatty acid binding protein (Fh15) favors a prolonged steady state in a peritoneal cavity of said mammal”, a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’". See MPEP§2111.04. In the instant case, the obvious substitution of Fh15 for Fh12 would result in administering Fh15 and thus, the administration would reasonably be expected to favor prolonged steady state in a peritoneal cavity in the mammal receiving Fh15.
Therefore, the claims are prima facie obvious at the time of the effective filing date of the claimed invention.
Response to Arguments
Applicants argue the claimed invention is patentable over Martin et al. in view of Ramos-Benítez et al. See the remarks filed June 15, 2022.
Applicants argue fh12 is not the same as rfh15 and to equate results from studies on native Fh12 to those on rFh15 is not legally sound. See pages 7-8 in the remarks filed June 15, 2022. Applicant’s arguments have been fully considered but is not found persuasive. The prior art and rejection do not state native Fh12 is the same compound as rFh15. The prior art and the rejection state the proteins are similar; the proteins are immunologically similar and rFh15 has a similar capacity as native Fh12. There is a prima facie case of obviousness because Ramos-Benitez et al. suggest native Fh12 and rFh15 have similar activity and suggest testing Fh15 as an anti-inflammatory molecule in animal models. The teachings provide sufficient bases for a reasonable expectation of success.
Applicant argues the cited publication by Ramos-Benitez et al. is only an abstract and the content of which is the author’s opinion and not data; thus, the reference does not teach. See pages 8-9 in the remarks filed June 15, 2022. Applicant’s argument has been fully considered but is not persuasive because arguments of counsel cannot take the place of evidence in the record. MPEP §2145. Abstracts are printed publications that can be used alone or in combination with other prior art in rejecting claims under 35 U.S.C. 102 or 35 U.S.C. 103. See MPEP §711.06(a). When an abstract is used to support a rejection, the evidence relied upon is the facts contained in the abstract, not additional facts that may be contained in the underlying full text document. The facts in the abstract of Ramos-Benitez et al. related to the instant claims were discussed in the rejection of record. Ramos-Benitez et al. states “Our work aimed to determine whether a recombinant variant of FABP could have a similar effect. We optimized the expression in E. Coli of an isoform of FABP named Fh15 and performed western blot analysis to confirm an immunological similarity between Fh12 and Fh15…… Our results showed that both proteins are immunologically similar…… Fh15 was able to block the NF-κB activation induced by specific TLR ligands up to 95%, showing similar capacity as Fh12….. We can anticipate that Fh15 has the potential to exhibit an inflammatory cytokines suppression effect. Fh15 impairs the NF-κB activation induced by different TLR-ligands suggesting a broad spectrum of action.”.
Applicant argues the motivation to combined is based on hindsight opinions. Applicant argues the inventors did not expect rFh15 to be effective as a target for an anti-inflammatory drug based on its comparison to reported characteristics of nFh12 but rather selected rFh15 because it is the best biochemically characterized recombinant variant of F. hepatica FABPs and its sequence is available in the GenBank. See pages 9-10 in the remarks filed June 15, 2022.
Applicant’s arguments have been fully considered but are not found persuasive. With respect to Applicant’s argument about hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant's argument that Applicant selected rFh15 because it is the best biochemically characterized recombinant variant of F. hepatica FABPs and its sequence is available in the GenBank, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

The rejection is new, necessitated by amendment.
Claims 22, 25, 26, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (“Fasciola hepatica Fatty Acid Binding Protein Inflammatory TLR4 Activation and Suppresses the Inflammatory Cytokines Induced by Lipopolysaccharide In Vitro and In Vivo”, J Immunology, 2015, pp. 3924-3936) in view of Ramos-Benítez et al. (“Recombinant variant of Fasciola hepatica fatty acid binding protein impairs the NF-kB activation in response to toll-like receptors agonists”, J Immunology, 2016, (1 Supplement) 189.16) as evidenced by Wikipedia regarding intraperitoneal injection.
Martin et al. teach administering an amount of Fasciola hepatica Fatty Acid Binding Protein Fh12 to mice (mammal) by intraperitoneal (i.p.) administration before injection with LPS (see the abstract; p. 3925, right col.-1st paragraph). Martin et al. teach the Fh12 binds to the CD14 receptor of the TLR4 protein of macrophages effectively reducing activation of TLR4 and the inflammatory response (see p. 3931, left col.-1st paragraph). Martin et al. teach the administration of Fh12 (15 mg) into mice before administration of a sublethal dose of LPS reduced significantly the serum expression of IFN-, TNF-, GM-CSF, IL-12p70, IL-3, and IL-15, which are all cytokines associated with inflammatory responses. See p. 3933, left col.-continuing paragraph.
The intraperitoneal injection taught by Martin et al. is the injection of a substance into the peritoneum. The peritoneum is the serous membrane lining the cavity of the abdomen and covering the abdominal organs. The serous membrane is a mesothelial tissue. See https://en.wikipedia.org/wiki/Peritoneum. Therefore, the i.p. injection is an injection into mammalian tissue as claimed.
Martin et al. do not teach obtaining purified recombinant Fh15 and administering an amount effective to suppress the TLR4 mediated inflammation in the mammalian tissue.
Ramos-Benítez et al. teach a strong Th2 immune response is able to suppress the inflammatory type or Th1 response linked to septic shock and some autoimmune diseases. Ramos-Benítez et al. teach a Th2 response during chronic infection is promoted by Fasciola hepatica by producing anti-inflammatory cytokines. Ramos-Benítez et al. teach Fh12 impairs the inflammatory cytokine storm. The claimed Fh15 is taught to be immunologically similar by Ramos-Benítez et al. Ramos-Benítez et al. teach optimizing expression in E.coli of Fh15 and analyzing the protein with western blot to confirm that immunological activity of the protein. And the artisan of ordinary skill would obviously interpret the steps of expressing the protein and analyzing the protein to include a step of purifying the protein from the expression system before analysis. Therefore, the teaching of analyzing the protein by western blot analysis constitutes obtaining purified recombinant Fh15. Ramos-Benítez et al. further teach the recombinant Fh15 is able to block the NF- activation induced by specific TLR ligands, ligands 2, 4, 5 and 8, up to 95% and shows similar capacity as Fh12. Ramos-Benítez et al. suggest Fh15 has the potential to exhibit an inflammatory cytokine suppression effect and has a broad spectrum of action. See pages 1-2 of the abstract. Ramos-Benítez et al. suggest both Fh12 and Fh15 as anti-inflammatory molecules. See pages 1-2 of the abstract.
At the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer an amount of the purified recombinant Fh15 taught by Ramos-Benítez et al. effective to suppress LPS induced TLR4 mediated inflammation in a mammalian tissue. The motivation to do so is Ramos-Benítez et al. suggest Fh15 as exhibiting a suppression effect on inflammatory cytokines that are typically induced by exposure to LPS. See page 1. There would be a reasonable expectation of success because the Fh12 suppressesTLR4 mediated inflammation similar to Fh12 and Fh15 and Fh12 are immunologically similar in suppressing TLR induced inflammation as taught by Ramos-Benítez et al. 
Regarding present claim 25, Martin et al. teach Fh12 blocks the interaction between LPS and TLR4 (see e.g., Figure 8B; p. 3929, right col.-1st paragraph; p. 3930, right col.-1st paragraph). Martin et al. do not teach purified recombinant Fh15 that is taught by Ramos-Benítez et al. as discussed above. Ramos-Benítez et al. teach the recombinant Fh15 is immunologically similar to Fh12. At the time of the effective filing date, it would have been obvious to one of ordinary skill in the art to substitute recombinant Fh15 of Ramos-Benítez et al. for Fh12 of Martin et al. to arrive at the presently claimed invention. The artisan would have been motivated to do so with a reasonable expectation of success because Fh15 is immunologically similar to Fh12 as taught by Ramos-Benítez et al. Furthermore, it has been held that when the claimed and prior art products are identical and substantially identical in structure of composition, or produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. The obvious substitution of Fh15 for Fh12 results in administering the same compound, identical in structure as claimed and thus, the function of reducing TLR4 mediated inflammation by blocking the interaction between TLR4 and LPS must necessarily be present absent evidence to the contrary.
Regarding present claims 26 and 27, Martin et al. teach Fh12 blocks the interactions between TLR4 and LPS. See pages 3929-3930, §Fh12 alters the expression of various TLR4 pathway components. Martin et al. further teach Fh12 down regulates the expression of inflammatory cytokines including INF, TNF IL-1B, IL-6 and IL-12. See Figures 1-3. Ramos-Benítez et al. suggest Fh15 as exhibiting a suppression effect on inflammatory cytokines that are typically induced by exposure to LPS. See page 1. At the time of the effective filing date of the claimed invention the claims would have been obvious to the artisan of ordinary skill. The artisan would have been motivated to substitute Fh15 for Fh12 because Fh15 is immunologically similar to Fh12, is able to block the NF- activation induced by specific TLR ligands, ligands 2, 4, 5 and 8, up to 95% , shows similar capacity as Fh12 and exhibits a suppression effect on inflammatory cytokines that are typically induced by exposure to LPS as taught by Ramos-Benítez et al. There would have been a reasonable expectation of success because Fh15 is immunologically similar to Fh12 and since Fh12 blocks TLR4 and LPS interaction and downregulates the expression of inflammatory cytokines, the artisan would reasonably expect Fh15 to function similarly as anticipated by Ramos-Benítez et al.
Furthermore, it has been held that when the claimed and prior art products are identical and substantially identical in structure of composition, or produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. The obvious substitution of Fh15 for Fh12 would result in administering the same compound, identical in structure as claimed and thus, the function of reducing TLR4 mediated inflammation by down-regulating the expression of an inflammatory cytokine and blocking interactions between TLR4 and LPS must necessarily be present.
Regarding claim 28, Martin et al. teach inflammatory cytokines are activated in LPS induced septic shock. See page 3927, § Fh12 suppresses proinflammatory cytokines in vivo in a model of septic shock. Ramos-Benítez et al. suggest Fh15 as exhibiting a suppression effect on inflammatory cytokines (factors leading to TLR4-induced septic shock) that are typically induced by exposure to LPS. See page 1. . 
Therefore, the claims are prima facie obvious at the time of the effective filing date of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection has been maintained.
Claims 1-4, 9 and 11, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 9, and 11 of U.S. Patent No. 10,376,561 B2 in view of Ramos-Benítez et al. (“Recombinant variant of Fasciola hepatica fatty acid binding protein impairs the NF-kB activation in response to toll-like receptors agonists”, J Immunology, 2016, (1 Supplement) 189.16) as evidenced by Liu et al. (NF-kB signaling in inflammation”, Signal Transduction and Targeted Therapy (2017))
Regarding present claims 1-4, 9, and 11, claims 1-3, 5, 9 and 11 of U.S. Patent No. 10,376,561 B2 are directed to a method of reducing TLR4-mediated inflammation on a mammal comprising: administering to said mammal an amount of Fasciola hepatica fatty acid binding protein (Fh12) that specifically binds to a CD14 co-receptor of a TLR4 protein of antigen-presenting cells effectively reducing activation of TLR4 and the inflammatory response on said mammal wherein said TLR4 mediated inflammation is reduced by blocking interactions between TLR4 and bacterial Lipopolysaccharide (LPS) (claim 2); said TLR4 mediated inflammation is reduced by down-regulating the expression of at least one inflammatory cytokine wherein said at least one inflammatory cytokine is selected from the group consisting of: IFN, TNF, IL-1, IL-6 and IL-12 (claims 3 and 5); said TLR4 mediated inflammation is reduced by suppressing the phosphorylation of at least one kinase downstream TLR4-signaling cascade (claim 5); said (Fh12) is administered intraperitoneally (claim 9); and said (Fh12) is administered after said mammal is exposed to bacterial Lipopolysaccharide (LPS) (claim 11).
Claims 1-4, 9 and 11 of U.S. Patent No. 10,376,561 B2 do not teach purified recombinant Fh15.
Ramos-Benítez et al. teach a strong Th2 immune response is able to suppress the inflammatory type or Th1 response linked to septic shock and some autoimmune diseases. Ramos-Benítez et al. teach a Th2 response during chronic infection is promoted by Fasciola hepatica by producing anti-inflammatory cytokines. Ramos-Benítez et al. teach Fh12 impairs the inflammatory cytokine storm. The claimed Fh15 is taught to be immunologically similar by Ramos-Benítez et al. Ramos-Benítez et al. teach optimizing expression in E.coli of Fh15 and analyzing the protein with western blot to confirm that immunological activity of the protein. And the artisan of ordinary skill would obviously interpret the steps of expressing the protein and analyzing the protein to include a step of purifying the protein from the expression system before analysis. Therefore, the teaching of analyzing the protein by western blot analysis constitutes obtaining purified recombinant Fh15. Ramos-Benítez et al. further teach the recombinant Fh15 is able to block the NF- activation induced by specific TLR ligands, ligands 2, 4, 5 and 8, up to 95% and shows similar capacity as Fh12. Ramos-Benítez et al. suggest Fh15 has the potential to exhibit an inflammatory cytokine suppression effect and has a broad spectrum of action. See pages 1-2 of the abstract. 
At the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer an amount of the purified recombinant Fh15 taught by Ramos-Benítez et al. effective to reduce TLR4 mediated inflammation. NF-activation is induced by the TLR-4 ligand as evidenced by Liu et al. (NF-kB signaling in inflammation”, Signal Transduction and Targeted Therapy (2017)). Fh15 is taught to suppress the NF-activation. Therefore, the artisan would have been motivated administering Fh15 to suppress activation of NF- in TLR ligands includingTLR4. There would be a reasonable expectation of success because the Fh12 reduces TLR4 mediated inflammation like Fh12 and Fh15 and Fh12 are immunologically similar in suppressing TLR induced inflammation as taught by Ramos-Benítez et al. 
Response to Arguments: Applicants argue the claims are not obvious. See pages 7-10 in the remarks filed June 15, 2022. Applicant argues the teaching is the only the authors’ comments about previous reports of unknown source without data and it not legally sufficient teaching. Applicant’s argument has been fully considered but is not persuasive because as discussed above, arguments of counsel cannot take the place of evidence in the record and abstracts are printed publications that can be used alone or in combination with other prior art in rejecting claims under 35 U.S.C. 102 or 35 U.S.C. 103. See MPEP §2145 and §711.06(a). When an abstract is used to support a rejection, the evidence relied upon is the facts contained in the abstract, not additional facts that may be contained in the underlying full text document. The rejection is maintained.
Allowable Subject Matter
Claims 13-21 and 32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Martin et al. (“Fasciola hepatica Fatty Acid Binding Protein Inflammatory TLR4 Activation and Suppresses the Inflammatory Cytokines Induced by Lipopolysaccharide In Vitro and In Vivo”, J Immunology, 2015, pp. 3924-3936). Martin et al. alone or in combination with any other prior art reference of record do not teach an amount of rFh15 effective to down-regulate CD38 in spleen macrophages.
Summary
Claims 13-21 and 32 are not taught or suggested in the prior art. Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 1-12, 22, and 25-28 are rejected under 35 U.S.C. 103. Claims 1-4, 9, 11, are rejected on the ground of nonstatutory double patenting
Conclusion
Claims 13-21 and 32 are allowed. Claims 1-12, 22, and 25-28 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658




